In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-236 CV

____________________


IN RE MICHELLE WHEATON




Original Proceeding



MEMORANDUM OPINION 
	In this mandamus proceeding, Michelle Wheaton seeks to compel the trial court to
order his release.  Wheaton contends he has been in custody and under indictment for
possession of a controlled substance since January 20, 2005, and the case has neither been
dismissed nor has he been granted personal bond.  
	The motions Wheaton refers to were filed pro se while he was represented by counsel. 
A defendant does not have a right to hybrid representation.  Landers v. State, 550 S.W.2d
272, 280 (Tex. Crim. App. 1977) (opin. on reh'g).  The trial court has the discretion to refuse
to entertain pro se motions filed while the accused is represented by counsel.  Busselman v.
State, 713 S.W.2d 711, 714 (Tex. App.- Houston [1st Dist.] 1986, no pet.).  Because
Wheaton is represented by counsel, the trial court does not have a ministerial duty to conduct
a hearing on his pro se motions.  Relator has not shown that the trial court has failed to act
on the properly filed motion for an unreasonable length of time.  See In re Bates, 65 S.W.3d
133, 134-35 (Tex. App.- Amarillo 2001, orig. proceeding).  Because the relator has not
established a clear and indisputable right to the relief sought, the petition for writ of
mandamus is denied.
	WRIT DENIED.
								PER CURIAM
Opinion Delivered August 24, 2006 
Before McKeithen, C.J., Gaultney and Horton, JJ.